Augustus F. Smith appeared for the debtors, Messrs. Lathrop, Ludington & Co. The question presented was, as to whether, in case he should withdraw his appearance, and suffer a default to be taken against his clients, all the allegations in the petition should be taken as true in subsequent proceedings for their discharge, and THE.COURT [BLATCHFORD, District Judge] decided that question in the negative, to the effect that the debtors would not be prejudiced in their application for a discharge by submitting to such default.